       Case 2:18-cv-00671-DB-DBP Document 10 Filed 12/04/18 Page 1 of 4



Brian S. King, #4610
Nediha Hadzikadunic, #15851
Brent J. Newton, #6950
BRIAN S. KING PC
336 South 300 East, Suite 200
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com
nediha@briansking.com
brent@briansking.com

Attorneys for Plaintiffs

                                   UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH, CENTRAL DIVISION




 JIM L., CHRISTINE L., and ALEXA L.,
                                                ATTORNEYS' PLANNING MEETING
            Plaintiffs,                         REPORT
 v.

                                                Civil No. 2:18-cv-00671 DB
 ANTHEM BLUE CROSS and the
 NORTHRUP GRUMMAN HEALTH                        Magistrate Dustin Pead
 PLAN

            Defendants.

1.     PRELIMINARY MATTERS:
       a.       The nature of the claims and affirmative defenses is:
       b.       This case is   _____not referred to a magistrate judge
                                X    referred to magistrate judge _______________________
                                        X     under 636(b)(1)(A)
                                      ______under 636(b)(1)(B)
                               _____assigned to a magistrate judge under General Order 07-001
                                      and
                                      ____ all parties consent to the assignment for all
                                              proceedings or
     Case 2:18-cv-00671-DB-DBP Document 10 Filed 12/04/18 Page 2 of 4



                                    ____ one or more parties request reassignment to a district
                                           judge
     c.     Pursuant to Fed. R.Civ.P. 26(f), the parties have discussed the issues and stipulate
            to the following proposed schedule. Plaintiffs are represented by Brian S. King
            and Defendant Anthem Blue Cross is represented by Timothy C. Houpt and
            Jessica P. Wilde.
     d.     The parties _____ request / X      do not request an initial pretrial scheduling
            conference with the court prior to entry of the scheduling order.
     e.     The parties _____ have exchanged or X         will exchange by 01/18/19 the initial
            disclosures required by Rule 26(a)(1).
     f.     Pursuant to Fed. R. Civ. P. 5(b)(2)(D), the parties agree to receive all items
            required to be served under Fed.R.Civ.P. 5(a) by either (i) notice of electronic
            filing, or (ii) e-mail transmission. Such electronic service will constitute service
            and notice of entry as required by those rules.
2.   DISCOVERY PLAN:

            This case involves claims for unpaid medical benefits under ERISA, 29 U.S.C.
     §1132(a)(1)(B), and claims for violation of the federal Mental Health Parity and
     Addiction Equity Act (“MHPAEA”) brought under ERISA, 29 U.S.C. §1132(a)(3).

            As to the claim for unpaid benefits brought under 29 U.S.C. §1132(a)(1)(B), the
     parties agree that the scope of discovery for an ERISA claim for unpaid benefits brought
     under 29 U.S.C. §1132(a)(1)(B) is limited but do not agree about the scope of permissible
     discovery in this case. The Plaintiffs contend that case law and ERISA permit discovery
     if the Defendants have failed to provide a complete response to requests for information
     made during the pre-litigation appeal by the Plaintiffs and/or to the extent any conflict of
     interest by the defendants affected the decision making process in the case. Plaintiffs
     also contend that where there is any disagreement between the parties as to what the
     Defendants should have paid for the treatment at issue under the terms of the Plan,
     discovery is permitted to resolve the question.
            Defendants contend that this case should be decided on the pre-litigation appeal
     record without any supplementation and by entering into this report do not waive their
     right to object to any proposed discovery or designation of witnesses on that ground.




                                               2
     Case 2:18-cv-00671-DB-DBP Document 10 Filed 12/04/18 Page 3 of 4



            The Plaintiffs do not believe limiting discovery to any pre-litigation appeal record
     that may exist for a claim brought under 29 U.S.C. § 1132(a)(1)(B) is appropriate.
     Plaintiffs request the full scope of discovery allowed by the Federal Rules of Civil
     Procedure for their MHPAEA claim brought under 29 U.S.C. §1132(a)(3).
            In the event there is a dispute as to the completeness of the administrative record,

     the amount at issue in the case, and/or the necessity for or permissibility of discovery, a

     party may bring a motion with the court within 45 days of the production of initial

     disclosures (which shall include the entire administrative record) to have such issues

     determined by the court. The motion shall include such discovery as is proposed and a

     memorandum supporting the proposed discovery.

3.   AMENDMENT OF PLEADINGS AND ADDITION OF PARTIES:
     a.     The cutoff dates for filing a motion to amend pleadings and/or add parties is:
            02/06/19
4.   EXPERT REPORTS:
     Reports from experts under Rule 26(a)(2) will be submitted on: N/A
            Plaintiff(s) ___/___/___
            Defendant(s)___/___/___
            Counter reports ___/___/___


5.   OTHER DEADLINES:
     a.     Discovery cutoff: Fact 03/29/19        Expert ___/___/___
     b.     (optional) Final date for supplementation of disclosures under Rule 26 (a)(3) and
            of discovery under Rule 26 (e) ___/___/___
     c.     Deadline for filing dispositive or potentially dispositive motions and Daubert
            motions is 04/30/19.
6.   ADR/SETTLEMENT:
     Use separate paragraphs/subparagraphs as necessary if the parties disagree.
     a.     The potential for resolution before trial is: ___ good    ___ fair   ____ poor    x
            unable to determine prior to completion of discovery
     b.     This case should be referred to the court's alternative dispute resolution program
            for    arbitration: _____      mediation: _____



                                               3
       Case 2:18-cv-00671-DB-DBP Document 10 Filed 12/04/18 Page 4 of 4



       c.      The case should be re-evaluated for settlement/ADR resolution on: 04/30/19
7.     TRIAL AND PREPARATION FOR TRIAL:
       a.      The parties should have _____ days after service of final lists of witnesses and
               exhibits to list objections under Rule 26(a)(3) (if different than 14 days provided
               by Rule).
       b.      The parties anticipate that this case will be resolved on summary judgment
               motions. Alternatively, this case should be ready for trial by: December, 2019
               Specify type of trial: Jury        Bench    X
       c.      The estimated length of the trial is:   2



/s/ Brian S. King                                            Date: 12/4/18
Attorney for Plaintiffs
/s/ Jessica Wilde                                            Date: 12/4/18
Attorney for Anthem Blue Cross

________________________________________                     Date: ___/___/___
Attorney for Plan Defendant




                                                  4
